Exhibit 10.3

RigNet, Inc.

Incentive Stock Option Agreement

This Incentive Stock Option Agreement (this “Agreement”) is made and entered
into as of [DATE] by and between RigNet, Inc., a Delaware corporation (the
“Company”) and [EMPLOYEE NAME] (the “Participant”).

 

Grant Date:                                                          
                                             

  

Exercise Price per Share:                                          
                                     

  

Number of Option Shares:                                          
                                   

  

Expiration Date:                                          
                                                    

  

1.    Grant of Option.

1.1    Grant; Type of Option. The Company hereby grants to the Participant an
option (the “Option”) to purchase the total number of shares of Common Stock of
the Company equal to the number of Option Shares set forth above, at the
Exercise Price set forth above. The Option is being granted pursuant to the
terms of the Company’s 2010 Omnibus Incentive Plan, as amended (the “Plan”). The
Option is intended to be an Incentive Stock Option (“ISO”) within the meaning of
Section 422 of the Internal Revenue Code (the “Code”), although the Company
makes no representation or guarantee that the Option will qualify as an ISO. To
the extent that the aggregate Fair Market Value (determined on the Grant Date)
of the shares of Common Stock with respect to which ISOs are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and its Affiliates) exceeds $100,000, the Options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as Non-Qualified Stock Options (“NQSO”).

1.2    Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan.

2.    Exercise Period; Vesting.

2.1    Vesting Schedule. The Option will become vested and exercisable with
respect to [NUMBER] shares on [VESTING SCHEDULE] until the Option is 100%
vested. The unvested portion of the Option will not be exercisable on or after
the termination of the Participant’s employment with the Company.

2.2    Expiration. The Option will expire on the Expiration Date set forth
above, or earlier as provided in this Agreement or the Plan.

3.    Termination of Employment.

3.1    Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s employment with the Company is terminated for any reason other
than Cause, death or Disability, the Participant may exercise the vested portion
of the Option, but only within such period of time ending on the earlier of:
(a) the date three months following the termination of the Participant’s



--------------------------------------------------------------------------------

employment with the Company or (b) the Expiration Date. Except as set forth in
Section 8 below, the portion of the Option that was not exercisable on the date
of the termination of the Participant’s employment with the Company shall be
forfeited and become null and void immediately upon cessation.

3.2    Termination for Cause. If the Participant’s employment with the Company
is terminated for Cause, the Option (whether vested or unvested) shall
immediately terminate and cease to be exercisable.

3.3    Termination due to Disability. If the Participant’s employment with the
Company terminates as a result of the Participant’s Disability, the Participant
may exercise the vested portion of the Option, but only within such period of
time ending on the earlier of: (a) the date 12 months following the termination
of the Participant’s employment with the Company or (b) the Expiration Date. The
portion of the Option that was not exercisable on the date of the termination of
the Participant’s employment with the Company shall be forfeited and become null
and void immediately upon cessation.

3.4    Termination due to Death. If the Participant’s employment with the
Company terminates as a result of the Participant’s death, the vested portion of
the Option may be exercised by the Participant’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by the
person designated to exercise the Option upon the Participant’s death, but only
within the time period ending on the earlier of: (a) the date 12 months
following the termination of the Participant’s employment with the Company or
(b) the Expiration Date. The portion of the Option that was not exercisable on
the date of the termination of the Participant’s employment with the Company
shall be forfeited and become null and void immediately upon cessation

4.    Manner of Exercise.

4.1    Election to Exercise. To exercise the Option, the Participant or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be shall deliver to
the Company a fully completed and executed notice of exercise (“Notice of
Exercise”), in such form as may be designated by the Company in its sole
discretion, which shall set forth, inter alia:

(a)    the Participant’s election to exercise the Option;

(b)    the number of shares of Common Stock being purchased;

(c)    any restrictions imposed on the shares; and

(d)    any representations, warranties and agreements regarding the
Participant’s investment intent and access to information as may be required by
the Company to comply with applicable securities laws.

If someone other than the Participant exercises the Option, then such person
must submit documentation reasonably acceptable to the Company verifying that
such person has the legal right to exercise the Option.

4.2    Payment of Exercise Price. The Exercise Price for the shares of Common
Stock to be acquired on exercise of the Option shall be payable in full at the
time of exercise in accordance with the provisions of the Plan, as amended from
time to time, plus an amount sufficient to satisfy any tax withholding
obligations of the Company that arise in connection with such exercise (as
determined by the Company) in accordance with the provisions of the Plan
pertaining to the methods of exercise.



--------------------------------------------------------------------------------

4.3    Issuance of Shares. Provided that the exercise notice and payment are in
form and substance satisfactory to the Company, the Company shall issue the
shares of Common Stock registered in the name of the Participant, the
Participant’s authorized assignee, or the Participant’s legal representative
which shall be evidenced by stock certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.

5.    No Right to Continued Employment; No Rights as Shareholder. Neither the
Plan nor this Agreement shall confer upon the Participant any right to be
retained in any position, as an Employee, Consultant or Director of the Company.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company to terminate the Participant’s Continuous Service at
any time, with or without Cause. The Participant shall not have any rights as a
shareholder with respect to any shares of Common Stock subject to the Option
unless and until certificates representing the shares have been issued by the
Company to the holder of such shares, or the shares have otherwise been recorded
on the books of the Company or of a duly authorized transfer agent as owned by
such holder.

6.    Legend. Participant consents to the placing on the certificate for any
Option Shares of an appropriate legend restricting resale or other transfer of
such shares except in accordance with the Securities Act of 1933 and all
applicable rules thereunder.

7.    Capital Adjustments and Reorganizations. The existence of the Option shall
not affect in any way the right or power of the Company or any company the stock
of which is awarded pursuant to this Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

8.    Corporate Change.

8.1    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:

“Cause” is defined as any of the following: (i) the Participant’s plea of guilty
or nolo contendre, or conviction of a felony or a misdemeanor involving moral
turpitude; (ii) any act by the Participant of fraud or dishonesty with respect
to any aspect of Company’s business including, but not limited to, falsification
of Company records; (iii) Participant’s failure to perform his duties (other
than by reason of an illness or a disability); (iv) Participant’s engagement in
misconduct that is materially injurious to the Company (monetarily or
otherwise); (v) Participant’s breach any confidentiality, noncompetition or
non-solicitation obligations to the Company; Participant’s commencement of
employment with an unrelated employer; (vii) material violation by Participant
of any of the Company’s written policies, including but not limited to any
harassment and/or non-discrimination policies; (viii) Participant’s gross
negligence in the performance of his or her duties.

“ Good Reason ” means (i) a material adverse change in Participant’s position,
authority, duties or responsibilities, (ii) a reduction in the Participant’s
base salary or the taking of any action by the Company that would materially
reduce the Participant’s target bonus



--------------------------------------------------------------------------------

opportunities, (iii) a diminution of the Participant’s employee benefits
(including but not limited to medical, dental, life insurance and long-term
disability plans) or (iv) the relocation of the principal executive offices by
more than 50 miles from where such offices are located

8.2    If a Corporate Change occurs, as defined in the Plan, and the
Participant’s Continuous Service is terminated by the Company without Cause or
by the Participant for Good Reason within 12 months following the Corporate
Change, 100% of the shares subject to the Option shall become immediately vested
and exercisable and Participant may exercise these vested Options, but only
within such period of time ending on the earlier of: (a) the date three months
following the termination of the Participant’s Continuous Service or (b) the
Expiration Date of the Option.

9.    Covenant Not To Compete; Solicit or Disclose Confidential Information.

9.1    Participant acknowledges that he or she is in possession of and has
access to confidential information, including material relating to the business,
products and/or services of the Company and that he or she will continue to have
such possession and access during employment by the Company. The Participant
also acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Participant agrees that as partial consideration for the Options granted
herein that should the Participant engage in any “Detrimental Activity,” as
defined below, at any time during his or her employment or during a period of
one year following his or her termination, the Company shall be entitled to:
(i) recover from the Participant the value of any portion of the Options that
has been paid; (ii) seek injunctive relief against Participant pursuant to the
provisions of subsection (c) below; (iii) recover all damages, court costs, and
attorneys’ fees incurred by the Company in enforcing the provisions of this
Agreement, and (iv) set-off any such sums to which the Company is entitled
hereunder against any such sum which may be owed to the Participant by the
Company.

9.2    “Detrimental Activity” for the purposes hereof, other than with respect
to involuntary termination without Cause, termination in connection with or as a
result of a Corporate Change (as defined by the Plan), or termination following
a reduction in job responsibilities, shall include: (i) rendering services for
any person or organization, or engaging directly or indirectly in any business,
which is or becomes competitive with the Company or any Affiliate;
(ii) disclosing to anyone outside the Company or any subsidiary, or using in,
other than the Company’s or any Affiliate’s business, without prior written
authorization from the Company or any Affiliate, any confidential information
including material relating to the business, products, or services of the
Company or any Affiliate, acquired by the Participant during employment with the
Company or any Affiliate; (iii) soliciting, interfering, inducing, or attempting
to cause any employee of the Company or any Affiliate to leave his or her
employment, whether done on Participant’s own account or on account of any
person, organization, or business which is or becomes competitive with the
Company or any Affiliate, or (iv) directly or indirectly soliciting the trade or
business of any customer of the Company or any Affiliate. “Detrimental Activity”
for the purposes hereof with respect to involuntary termination without Cause,
termination in connection with or as a result of a Corporate Change, or
termination following a reduction in job responsibilities, shall include only
part (ii) of the preceding sentence.

9.3    Because of the difficulty of measuring economic losses to the Company as
a result of a breach of the foregoing covenants, and because of the immediate
and irreparable damage that could be caused to the Company for which it would
have no other adequate remedy, the Participant agrees that the foregoing
covenants may be enforced by the Company in the event of breach by him/her by
injunction relief and restraining order, without the necessity of posting a
bond, and that such enforcement shall not be the Company’s exclusive remedy for
a breach but instead shall be in addition to all other rights and remedies
available to the Company.



--------------------------------------------------------------------------------

9.4    The covenants and provisions of this Section 9 are severable and
separate, and the unenforceability of any specific covenant or provision shall
not affect the enforceability of any other covenant or provision. Moreover, in
the event any arbitrator or court of competent jurisdiction shall determine that
the scope or time set forth are unreasonable, then it is the intention of the
parties that such restrictions be enforced to the fullest extent which the panel
or court deems reasonable, and this Agreement shall thereby be reformed.

9.5    Each of the covenants in this Section 9 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of such covenants or provisions.

10.    Transferability. The Option is not transferable by the Participant other
than to a designated beneficiary upon the Participant’s death or by will or the
laws of descent and distribution, and is exercisable during the Participant’s
lifetime only by him or her. No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent or distribution) will vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Option will terminate and become of no further effect.

11.    Tax Liability and Withholding. Notwithstanding any action the Company
takes with respect to any or all income tax, social insurance, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant’s
liability for Tax-Related Items.

12.    Qualification as an Incentive Stock Option. It is understood that this
Option is intended to qualify as an ISO as defined in Section 422 of the Code to
the extent permitted under Applicable Law. Accordingly, the Participant
understands that in order to obtain the benefits of an incentive stock option,
no sale or other disposition may be made of shares for which ISO treatment is
desired within one (1) year following the date of exercise of the Option or
within two (2) years from the Grant Date. The Participant understands and agrees
that the Company shall not be liable or responsible for any additional tax
liability the Participant incurs in the event that the Internal Revenue Service
for any reason determines that this Option does not qualify as an ISO within the
meaning of the Code.

13.    Disqualifying Disposition. If the Participant disposes of the shares of
Common Stock prior to the expiration of either two (2) years from the Grant Date
or one (1) year from the date the shares are transferred to the Participant
pursuant to the exercise of the Option (a “Disqualifying Disposition”), the
Participant shall notify the Company in writing within thirty (30) days after
such disposition of the date and terms of such disposition. The Participant also
agrees to provide the Company with any information concerning any such
dispositions as the Company requires for tax purposes.

14.    Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable



--------------------------------------------------------------------------------

requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of Common Stock
may be listed. No shares of Common Stock shall be issued pursuant to this Option
unless and until any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Participant understands that the Company is under
no obligation to register the shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

15.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

16.    Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.

17.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

18.    Options Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

19.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant’s beneficiaries, executors, administrators and the person(s)
to whom this Agreement may be transferred by will or the laws of descent or
distribution.

20.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Option in this Agreement does not create any contractual right
or other right to receive any Options or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Company.

21.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Participant’s material rights
under this Agreement without the Participant’s consent.



--------------------------------------------------------------------------------

22.    No Impact on Other Benefits. The value of the Participant’s Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original for all purposes but all of which taken
together shall constitute one and the same instrument.

24.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

25.    Recoupment. If the Participant is subject to the Company’s clawback
policy, the Participant agrees that the Option award is subject to the terms of
such clawback policy, as may be amended from time to time.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

[COMPANY NAME]

By                                        
                                                      

Name:   Title:   [EMPLOYEE NAME]

By                                        
                                                      

Name:  